DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous-Election/Restrictions
Applicant’s election without traverse of 1-12 and 26-27 in the reply filed on 18 November 2020 is acknowledged.
Claims 13-25 are withdrawn from further consideration.
Amended-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (US 20100331643 A1) in view of Gottlieb (US 20100025238 A1).
The claims are directed towards an analyte sensor comprising: 

a mass transport limiting membrane overcoating at least the active area upon the working electrode.
Regarding claim 1, Mazza teaches an analyte sensor (Paragraph [0002]) comprising: a working electrode having an active area disposed thereon (Paragraph [0099]), with the active area comprising a polymer (Paragraphs [0099] and [0111]), and a mass transport limiting membrane overcoating at least the active area upon the working electrode (Paragraph [0288]).
Mazza also teaches a lactate-responsive enzyme covalently bonded to the polymer (Paragraphs
[0111] and [0100]). While Mazza doesn't explicitly state that the lactate-responsive enzyme is covalently bonded to the polymer, it does state that it is crosslinked to the polymer, which is done through a covalent bond (Paragraph [0165] of Gottlieb).
Mazza fails to explicitly teach the active area comprising albumin. 
Gottlieb teaches an active area comprising an albumin (Paragraph [0062] of Gottlieb). 
Gottlieb is analogous art as it teaches an analyte sensor configured to measure lactate.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system of Mazza to have the active area comprising albumin, as taught by Gottlieb, in order to maintain the stability of a polypeptide (Paragraphs [0048] and [0062] of Gottlieb).
Regarding claim 2, Mazza in view of Gottlieb teach the albumin being human serum albumin (Paragraph [0048] of Gottlieb).
Regarding claim 3, Mazza in view of Gottlieb teach the lactate-responsive enzyme being lactate oxidase (Paragraph [0100]).

Regarding claim 5, Mazza in view of Gottlieb teach the mass transport limiting membrane comprising at least a crosslinked polyvinylpyridine homopolymer or copolymer (Paragraph [0117]).
Regarding claim 6, Mazza in view of Gottlieb teach the mass transport limiting membrane comprising a multi-component membrane (Paragraph [0118]), the multi-component membrane comprising the crosslinked polyvinylpyridine homopolymer or copolymer and at least a second crosslinked polymer (Paragraphs [0117]).
Regarding claim 7, Mazza in view of Gottlieb teach the multi-component membrane comprises a first polymer comprising a crosslinked polyvinylpyridine homopolymer and second polymer comprising a crosslinked polyvinylpyridine copolymer, or a first polymer comprising a first crosslinked polyvinylpyridine copolymer and a second polymer comprising a second crosslinked polyvinylpyridine copolymer (Paragraphs [0117], [0118], and [0288]).
Regarding claim 8, Mazza in view of Gottlieb teach the multi-component membrane comprises a bilayer membrane, the bilayer membrane comprising a first layer comprising the polyvinylpyridine homopolymer or copolymer and a second layer comprising the second crosslinked polymer (Paragraphs [0117], [0118], and [0288]).
Regarding claim 9, Mazza in view of Gottlieb teach the first layer is disposed directly upon the active area and the second layer is disposed upon the first layer (Paragraph [0288] – Because multiple layers are able to be added to the mass transport limiting layer, it is obvious that the first layer will be in contact with the active area since the mass transport limiting layer is overcoating the active area, and the second layer will be disposed over the first layer).

Regarding claim 12, Mazza in view of Gottlieb teach the active area further comprising an electron transfer agent that is covalently bonded to the polymer (Paragraphs [0100], [0101], and [0109]).
Regarding claim 28, Mazza in view of Gottlieb fail to explicitly teach wherein a weight ratio of the lactate- responsive enzyme to the albumin is in the range of about 10:1 to about 1:10. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimal weight ratio of the lactate- responsive enzyme to the albumin of being in a range of about 10:1 to about 1:10.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (US 20100331643 A1) in view of Gottlieb (US 20100025238 A1) and Karlsson (AU
2010337426 A1).
Regarding claim 26, Mazza in view of Gottlieb teaches an analyte sensor comprising: a working electrode having an active area disposed thereon, the active area comprising a polymer, an albumin, and a lactate-responsive enzyme covalently bonded to the polymer; and a mass transport limiting membrane overcoating at least the active area upon the working electrode, as discussed with regard to claim 1 (see claim 1 rejection above).
Mazza in view of Gottlieb fail to teach the analyte sensor being configured to provide an alert or other indication that sepsis, infection, organ failure, or any combination thereof may be present for a measured lactate concentration. 

Karlsson is analogous art as it teaches a device for measuring lactate.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system of Mazza in view of Gottlieb, to have the analyte sensor being responsive to sepsis, infection, organ function, or any combination thereof and configured to provide an alert or other indication that sepsis, infection, organ failure, analyte or any combination thereof may be present for a measured lactate concentration, as taught by Karlsson. This would have been done in order to alert a medical professional of detected sepsis (Paragraph [00073] of Karlsson).
Regarding claim 27, Mazza in view of Gottlieb and Karlsson teach the mass transport limiting membrane comprising at least a crosslinked polyvinylpyridine homopolymer or copolymer (Paragraph [0117] of Mazza).
Response to Arguments
	Examiner notes that claim 11 has been cancelled.
	Examiner notes that claim 28 has been added.
Drawings
	Applicant has added element 140 to paragraph [0037] of the specification as filed. Therefore, the objection to the Drawings is withdrawn.
35 U.S.C. 112(b) Rejection
Applicant’s argument to claim 4 was found persuasive, therefore the 35 U.S.C. 112(b) rejection has been withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments to the 35 U.S.C. 103 rejection, filed May 6, 2021 have been fully considered but they are not persuasive. Applicant states that the Non-final rejection fails to Applicant further explains that because Mazza is capable of producing a substantially stable response to glucose concentration, that it wouldn’t be obvious to add albumin in order to maintain stability of a polypeptide.
Examiner does not find this argument persuasive as paragraph [0304] of Mazza talks about extruding the electrode. It doesn’t mention nor relate to the active area/enzyme layer of the sensor, which is what is being modified in Mazza. Mazza is being modified with Gottlieb in order to add the albumin to the active area of the working electrode in order to “maintain the stability of the polypeptide, for example the ability of an oxidoreductase polypeptide to maintain certain qualitative features such as physical and chemical properties (e.g. an ability to oxidize glucose) of a composition comprising a polypeptide for a period of time.” This will maintain stability of the active area of the sensor, which is not related to extruding the electrode.
Furthermore, paragraph [0304] of Mazza states that “an extruded electrode structure is capable of producing a substantially stable response to glucose concentration.” This doesn’t mean that it will maintain this stable response over a prolonged period of time. Gottlieb states that the albumin can be added in order to maintain the stability of a polypeptide in paragraph [0048], meaning that it will be stable for a prolonged period of time.

Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify the system of Mazza to have the active area comprising albumin, as taught by Gottlieb, in order to maintain the stability of a polypeptide (Paragraphs [0048] and [0062] of Gottlieb). The albumin maintains the stability of a polypeptide, such as, maintaining a certain qualitative feature such as physical and chemical properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            



/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791